82 So. 3d 208 (2012)
PARK AVENUE TOWN CENTER, LLC, etc., et al., Petitioners,
v.
M & I MARSHALL & ISLEY BANK, Respondents.
No. 5D12-61.
District Court of Appeal of Florida, Fifth District.
March 16, 2012.
Gretchen R.H. Vose, Wade C. Vose and Philip S. Kaprow of Vose Law Firm, LLP, Winter Park, for Petitioners.
*209 Andrew M. Brumby and James A. Timko of Shutts & Bowen, LLP, Orlando, for Respondents.
PER CURIAM.
We deny the instant petition for writ of certiorari without prejudice to Petitioner's right, should Petitioner so choose, to pursue an amendment to the trial court's December 8, 2011 order, to the extent that the order improperly required Petitioner to make its first payment only eight days after service of the order. See § 702.10(2)(e), Fla. Stat. (2010) ("The order shall be served upon the mortgagor no later than 20 days before the date specified for the first payment.").[1]
PETITION DENIED.
ORFINGER, C.J., COHEN and MONACO, JJ., concur.
NOTES
[1]  We note that Respondent has conceded this error in the instant proceeding.